Title: To James Madison from James Monroe, 20 September 1799
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Sepr. 20. 1799.
Mr. Alexr. Stuart brother of Archd. has desired me to make known to you his pretentions to a seat in our council with a view to yr. friendly aid in obtaining it. It is impossible to refuse saying of him what I think, especially as my acquaintance with him is of ten years, commencing with his study of the law & continuing since. He is a sensible young man, sound in morality & political principles, & therefore deserving confidence. You will of course compare his pretentions with those of other candidates & do justice to the publick by selecting the most deserving. Sincerely I am yr. friend & servt.
Jas. Monroe
